internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc pa apjp 1-plr-117523-99 date date re letter_ruling request regarding the exclusion_of_gain from the sale of a residence legend taxpayer decedent residence trust trust a_trust b date date date date dear this responds to your letter of date requesting a ruling on whether gain from the sale of your client’s principal_residence would be excluded under sec_121 of the internal_revenue_code code facts taxpayer and his wife decedent established the trust on date the residence was transferred to the trust shortly after it was established the residence plr-117523-99 was used by taxpayer and decedent as their principal_residence from the time it was purchased until the death of decedent on date taxpayer continued to use the residence as his principal_residence from date until date having lived at the residence for greater than thirty years when it became necessary for him to move out of the residence and into an assisted living facility taxpayer can no longer maintain the residence and therefore intends to sell the property the trust was revocable by taxpayer and decedent from the time that it was established until the death of decedent at which time the trust was divided into two trusts trust a and trust b each for the benefit of taxpayer trust a which remains revocable by taxpayer was allocated all of taxpayer’s interest in the community estate plus a portion of decedent’s interest in the community estate in order to satisfy the maximum_marital_deduction_formula provided for in the trust the balance of the community estate was allocated to trust b which is irrevocable including one hundred percent of the residence sec_3_2 of trust b provides that the trustor shall have the power to withdraw from the principal of trust b in each calendar_year such amount as shall not exceed five thousand dollars dollar_figure or five percent of the then aggregate market_value of all property included in the principal of trust b whichever is greater the surviving trustor shall exercise such power in each year by serving written notice of the amount to be so withdrawn on the trustee such power shall be non-cumulative so that any amount which the surviving trustor was entitled to but did not withdraw in any one calendar_year may not be withdrawn in any succeeding calendar_year this type of power in a_trust is commonly referred to as a five or five power sec_3_2 of trust b provides that the trustee shall pay to or apply for the benefit of the beneficiary during his or her lifetime in monthly or other convenient installments but no less often than annually all of the net_income of trust section dollar_figure of trust b provides that the beneficiary shall have the right to occupy all real_property in the trust estate that was being used for residential purposes the beneficiary in his or her discretion may direct the trustee to sell any such property and replace it with or rent or lease another residence selected by the beneficiary of comparable or lower value ownership requirement for sec_121 purposes sec_121 of the code provides that a taxpayer’s gross_income will not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating two years or more sec_121 of the code provides that the amount of gain excluded from plr-117523-99 gross_income under sec_121 with respect to any sale_or_exchange will not exceed dollar_figure dollar_figure for certain joint returns see sec_121 revrul_66_159 1966_1_cb_162 considers whether the gain realized from the sale of trust property used by the grantor as the grantor’s principal_residence qualifies for the deferment and rollover of gain into a replacement residence under sec_1034 of the code the ruling holds that because the grantor is treated as the owner of the entire trust under sec_676 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the grantor revrul_85_45 1985_1_cb_183 considers whether gain realized from the sale of trust property used by a beneficiary of a_trust as the beneficiary’s residence qualifies for the one-time exclusion_of_gain from the sale of a residence under sec_121 of the code the ruling holds that because the beneficiary is treated as the owner of the entire trust under sec_678 and sec_671 of the code the sale by the trust will be treated for federal_income_tax purposes as if made by the beneficiary ownership of trust property for income_tax purposes sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_677 provides that the grantor of a_trust shall be treated as the owner of any portion of the trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor in revrul_67_241 1967_2_cb_225 the beneficiary of a_trust held a noncumulative power exercisable solely by the beneficiary to withdraw certain amounts of corpus annually from the trust revrul_67_241 concludes that for each year that this demand power is held sec_678 treats the beneficiary as the owner of that portion of the trust which is subject_to this demand power whether or not it is exercised ruling we conclude that taxpayer’s five or five power is a power to vest in taxpayer a portion of the corpus of trust b until the power is exercised released or allowed to lapse taxpayer will be treated as the owner for each year of that portion of trust b that is subject_to the power to withdraw under sec_678 to the extent that taxpayer exercises the five or five power during a calendar_year such withdrawal shall plr-117523-99 be deemed to have been made from taxpayer’s pro_rata share of each asset of trust b corpus that he is treated as owning for each year that taxpayer fails to exercise the five or five power he will be deemed to have partially released the power to withdraw the portion of the trust corpus subject_to that power under sec_678 after each succeeding year in which taxpayer fails to exercise his power he will be treated as the owner of an increasing portion of the corpus of the trust the annual increase of the portion of the corpus of trust b of which taxpayer will be treated as the owner is the product of the amount which he could withdraw multiplied by a fraction the numerator of which is the portion of the trust corpus that he is not already treated as owning and the denominator of which is the total trust corpus from which the withdrawal could be made sec_671 provides that where a grantor or other person is treated as the owner of any portion of a_trust the income deductions and credits against tax of the trust attributable to such portion of the trust shall be included by the grantor or other person in computing his taxable_income and credits sec_1_671-3 of the income_tax regulations provides that a deemed owner of corpus must include his or her share of the capital_gains realized by the trust if allocable to the portion of corpus which that person is deemed to own sec_1_671-3 provides that if a person is treated as owning an undivided fractional share of trust corpus or an interest represented by a dollar amount then a pro_rata share of each such item of capital_gain shall be allocated to that person therefore taxpayer must include in computing his tax_liability items of income deductions and credits that are attributable to that portion of the corpus of trust b which taxpayer is treated as owning also as the owner of an undivided fractional share of the corpus of trust b taxpayer shall be allocated a pro_rata share of each item of any capital_gain realized by trust b taxpayer has also asked whether he is treated as an owner of an additional portion of trust b as a result of section dollar_figure of trust b under section dollar_figure of trust b taxpayer has the right to occupy all real_property in the trust estate that was being used for residential purposes pursuant to section dollar_figure of trust b taxpayer in his discretion may also direct the trustee to sell any such property and replace it with or rent or lease another residence selected by taxpayer of comparable or lower value however this right is not a power to vest corpus in taxpayer and thus does not result in his being treated as an owner of any additional portion of the corpus of trust b under sec_678 furthermore taxpayer’s right to occupy the residence is limited to his lifetime under the terms of section dollar_figure of trust b the sale by the trust of any assets subject_to that right does not result in a disposition of any interest represented by that right therefore taxpayer continues to have the same rights regarding property used for residential purposes held by trust b plr-117523-99 based on the facts as represented and the relevant law as set forth above we conclude that if trust b sells the residence the gain on the residence would be taxable to trust b as the owner of the corpus not taxpayer except to the extent taxpayer is deemed the owner of a portion of the property pursuant to hi sec_5 or power as taxpayer would be taxed on the gain from the sale of the residence only to the extent of his ownership pursuant to hi sec_5 or power in the residence sec_121 shall only apply to the portion of the residence attributable to the or power except as specifically ruled upon above no opinion is expressed or implied regarding the income_tax consequences of the trust any transaction or any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely pamela w fuller acting assistant to the branch chief branch administrative provisions and judicial practice division enclosures copy of this letter copy for sec_6110 purposes
